        Case 2:20-cr-00020-DLC Document 50 Filed 12/22/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 UNITED STATES OF AMERICA,                                CR 20–20–BU–DLC

                      Plaintiff,

        vs.                                                   ORDER

GREGORY BRIAR SCHOENWALD,

                      Defendant.


      Before the Court is the government’s Unopposed Motion for Amended

Preliminary Order of Forfeiture. (Doc. 48.) After the Court entered a Preliminary

Order of Forfeiture yesterday, the government discovered that it had omitted a

firearm from its original motion, namely a New England Firearms rifle, caliber

unknown, SN: NT259694. (Docs. 45, 46, 47.) Thus, the government seeks an

amended order to include the forgotten gun. (Docs. 48, 49.) The Court will grant

the motion.

      As the Court stated in its original Order, Defendant Gregory Briar

Schoenwald appeared before the Court on November 3, 2020 and entered a plea of

guilty to the Superseding Information. (See Docs. 43, 44.) He also admitted the

forfeiture allegation. Schoenwald’s plea provides a factual basis and cause to issue

an order of forfeiture, pursuant to 18 U.S.C. § 924(d).


                                          1
        Case 2:20-cr-00020-DLC Document 50 Filed 12/22/20 Page 2 of 3



      Accordingly, IT IS ORDERED that the motion (Doc. 48) is GRANTED.

Consequently, IT IS ORDERED that:

      (1)       Schoenwald’s interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 924(d):

            • New England Firearms rifle, caliber unknown, SN: NT259694;
            • DPMS, model A15, .223 caliber rifle, SN: FFH141578;
            • Marlin, model Golden 39A Mountie, .22 caliber rifle, SN: W1112;
            • Unknown manufacturer, .22 caliber rifle, SN: 915;
            • Stoeger Arms, rifle, SN: C654649-11;
            • Remington, model 1100, 12-gauge shotgun, SN: L218308V;
            • Sako, model AI, .223 caliber rifle, SN: NT259694;
            • Ithaca, model 49, .22 caliber rifle, SN: none;
            • Ruger, model 10/22, .22 caliber rifle, SN: 250-63973;
            • Browning, model BPS, 12-gauge shotgun, SN:10685PW152;
            • Unknown manufacturer, .22 caliber rifle, SN: 230-20178;
            • Henry Repeating Rifle, SN: V026204H;
            • Norinco, model SKS, 7.62 caliber rifle, SN: 18009585K;
            • Ruger, model 22 Charger, .22 caliber pistol, SN: 490-03867;
            • FEG, model P9M, 9mm pistol, SN: YG06589;
            • Ruger, model Mark II Target, .22 caliber pistol, SN: 18-44975;
            • Smith & Wesson, model 53, .22 caliber pistol, SN: K440924;
            • Taurus, model The Judge, 45/410 revolver, SN: BX707755;
            • Smith & Wesson, model Highway Patrolman, .357 caliber revolver,
              SN: N250255;
            • Polymer80, pistol, no serial number;
            • Ruger, model SR1911, .45 caliber pistol, SN: 672-82799; and
            • Assorted ammunition.

      (2)       The United States Marshals Service, the Bureau Alcohol, Tobacco,

Firearms & Explosives, and/or a designated sub-custodian, are directed to seize the

property subject to forfeiture and further to make a return as provided by law.


                                            2
        Case 2:20-cr-00020-DLC Document 50 Filed 12/22/20 Page 3 of 3



      (3)    The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of this Order and the United

States’ intent to dispose of the property in such manner as the Attorney General

may direct, pursuant to Title 26, United States Code, Section 5872(b), and to make

its return to this Court that such action has been completed.

      (4)    Upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 22nd day of December, 2020.




                                          3
